Citation Nr: 1203472	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for edema of the hips and hands (previously listed as anemia).  

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Mark Jones, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1998 to November 2002 and from November 2007 to October 2008, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran confirmed his intent to represent himself (without his attorney) for the hearing only.      

The claims for service connection for edema of the hips and hands (previously listed as anemia), a bilateral shoulder disorder, and a thoracic spine disorder are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was first manifest within one year following service.

2.  A cervical spine disorder was first manifest in service.

CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome (claimed as a bilateral wrist disorder) is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Service connection for a cervical spine disorder is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Board's fully favorable disposition of the issues for which a final adjudication is being made in this decision, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral wrist disorder

In this case, the Veteran's second period of active duty service ended in October 2008.  A VA EMG/nerve study from June 2009 confirmed the presence of definite right carpal tunnel syndrome and minimal left carpal tunnel syndrome.  The Veteran had complained of pain and numbness in both hands.  A June 2010 record from the Department of the Navy, Bureau of Medicine and Surgery, further confirms the diagnosis of bilateral carpal tunnel syndrome.

In view of this evidence of at least mild bilateral carpal tunnel within one year of service (his separation was in October 2008), the Board finds that the criteria for presumptive service connection for bilateral carpal tunnel syndrome under 38 C.F.R. §§ 3.307 and 3.309 have been met.  See 38 C.F.R. § 4.124a.  The claim is thus granted in full.

Cervical spine disability

As noted above, the Veteran was separated from service in October 2008.  An October 3, 2008 private X-ray report (dated prior to separation from service, which came later in the same month) contains an impression of minimal degenerative change with anterior osteophyte formation at the C5-C6 level, otherwise unremarkable.  While a January 2009 VA examination revealed the cervical spine to be normal on examination and x-ray, a May 2009 VA outpatient treatment record contains an impression of a C5-6 central disc herniation with intermittent radicular pain in C6 and C7 dermatomes.  A January 2010 VA examination report contains a diagnosis of mild cervical spine degenerative disc disease at C5-6.  

While some of the above evidence is conflicting, particularly the x-ray findings, the Board is compelled to conclude that it is substantially more likely than not that the Veteran's cervical spine disorder was first manifest prior to separation from service in October 2008.  The claim for service connection for a cervical spine disorder is thus granted in full.


ORDER

Service connection for bilateral carpal tunnel syndrome (claimed as a bilateral wrist disability) is granted.

Service connection for a cervical spine disorder is granted.


REMAND

	Edema of the hips and hands

At the June 2011 videoconference hearing, the Veteran testified that he had misspelled edema on his original claim and wrote "anemia" and that he had swelling that affected his hips and hands, which he had experienced since service.  As the RO adjudicated the Veteran's mistaken claim for anemia, a remand in necessary to allow for notification and adjudication of the Veteran's properly characterized claim.  

Additionally, as the Veteran has testified that he has had persistent or recurrent symptoms of swelling of the hips and hands (lay observable symptoms) continuously since service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

	Bilateral shoulder disorder

On December 2008 VA examination, the diagnosis was bilateral shoulder pain.  Notably, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the Veteran's attorney has asserted that the shoulder pain is a persistent or recurrent symptom of the Veteran's cervical spine disability.  The etiology of the bilateral shoulder pain is unclear, and the findings on examination are not such that the pain can be attributed to the cervical spine disability, to another disability, or to make a finding that the Veteran has pain only and no current disability.  Accordingly, further development and reexamination is required.  38 C.F.R. § 3.159(c)(4).

	Thoracic spine disorder

In a June 2010 letter from the Department of the Navy, Bureau of Medicine and Surgery, it was noted that the Veteran was found to not be physically qualified for retention in the naval service (the Naval Reserve) due to "chronic low back pain with C-5 herniation."  This letter, newly submitted to the record, suggests that there most likely exist relevant Naval Reserve records that have not been associated with the claims file to date and that may be relevant to the claim for service connection for a thoracic spine disorder.

Given this letter, as well as a January 2011 VA outpatient treatment record containing an assessment of chronic low back pain, the Board also finds that a reexamination of the Veteran's thoracic spine would be helpful in this case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should furnish the Veteran a 38 C.F.R. § 3.159(b) letter as to the recharacterized claim for service connection for edema of the hips and hands.  This letter should also address the shoulder claim in terms of 38 C.F.R. § 3.310, with reference to the service-connected cervical spine disorder.  Finally, the Veteran should also be advised to provide information about his Naval Reserve service and the dates, branches, and location(s) of such service.

2. Based upon the information provided by the Veteran, the RO/AMC must make inquiries with the National Personnel Records Center (NPRC) and all other named reserve/National Guard entities to which the Veteran has been associated, so as to obtain all medical and personnel records.  All records obtained pursuant to these inquiries must be added to the claims file.  If the search for such records produces no additional documentation, this should be noted in the claims file.

3. The RO/AMC should also afford the Veteran a medical examination, with an appropriate examiner who has reviewed the claims file.  This examiner should provide diagnoses corresponding to the claimed edema of the hips and hands, bilateral shoulder disorder, and thoracic spine disorder.  If any of these disabilities are not shown upon examination, the examiner should note this in view of the earlier evidence of record.  For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to service.  An opinion should also be rendered as to whether it is at least as likely as not that the Veteran has a disability of the shoulders or the upper extremities that was caused or worsened by the service-connected cervical spine disorder.  All opinions must be supported by a complete rationale in a typewritten report.

4. The RO/AMC should then re-adjudicate the claims, with consideration of 38 C.F.R. § 3.310 in conjunction with the bilateral shoulder claim.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


